DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed on 09/11/2020. Claims 1-20 are submitted for examining.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 07/19/2021 and 09/11/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 8, 13, and 18 are objected to because of the following informalities:  in the claims “second control information” should be “the second control information”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8, 10-13, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (CN107666701A, the English version US20190159137 is being used for mapping the claims) . 

Regarding claim 1, the cited reference Zhang discloses a first node used for wireless communications (¶0009 discloses a method in UE for low latency communication), comprising: a first receiver, receiving a first radio signal and a second radio signal (¶0312 discloses for UE U2, receiving a first signaling in step S20; receiving a second signaling in step S21); a first processor, determining a transmitting power of first control information (¶0190 discloses the first signaling is used to determine a first power control parameter) in a first time window as a first power value (¶0221 discloses determining a first power, and transmitting a first radio signal on a first carrier where ¶0228 discloses that the first radio signal comprises L sub-radio signals, the L sub-radio signals occupies L time intervals respectively) where   and a transmitting power of second control information (¶0195 discloses the second signaling is used to determine a second power control parameter) in a second time window as a second power (¶0226 discloses determining R power value(s), and transmitting R low latency radio signal(s) on a second carrier where ¶0228 discloses that R low latency radio signal(s) belong to R time interval(s) respectively); and a first transmitter, transmitting first control information with the first power value in the first time window (¶0221 discloses determining a first power, and transmitting a first radio 
signal on a first carrier where ¶0228 discloses that the first radio signal carries at least one of a first bit block and a first uplink control information the first radio signal comprises L sub-radio signals, the L sub-radio signals occupies L time intervals respectively); wherein the first control information is associated with the first radio signal, and the second control information is associated with the second radio signal (¶0226 discloses determining R power value(s), and transmitting R low latency radio signal(s) on a second carrier where ¶0228 discloses that R low latency radio signal(s) belong to R time interval(s) respectively where ¶0187 discloses that the low latency radio signal(s) is(are) … comprises(comprise) the low latency uplink control information); the first radio signal is unicast (¶0226 discloses transmitting a first radio signal on a first carrier which means one-to-one transmission), while the second radio signal is groupcast (¶0226 discloses transmitting R low latency radio signal(s) on a second carrier where ¶0234 discloses that low latency radio signal(s) is(are) comprised of the V1 low latency radio signal(s), the V2 low latency radio signal(s) and the V3 low latency radio signal(s) which means one-to-many transmission); the first power value is unrelated to the second power value (¶0072 discloses that a starting time of the above operation “determining a first power, transmitting a first radio signal with a first power on a first carrier” occurs earlier than a starting time of the above operation “determining R power value(s), transmitting the R low latency radio signal(s) with the R power value(s) on the second carrier” which means the first power is determined first than the second power), the second power value is relevant to whether the first time window overlaps with the second time window (¶0073 discloses that a duration of the above operation “determining a first power, transmitting a first radio signal with a first power on a first carrier” and a duration of the above operation “determining R power value(s), transmitting the R low latency radio signal(s) with the R power value(s) on the second carrier respectively” are overlap in a time-domain and ¶0228 and Fig. 8 disclose that the first radio signal comprises L sub-radio signals, the L sub-radio signals occupies L time intervals respectively, the L is a positive integer greater than 1; time-domain resources occupied by the R low latency radio signal(s) belong to R time interval(s) respectively, the R time interval(s) is(are) R of the L time intervals... a target time interval set is composed by L1 time interval(s), the L1 time interval(s) is(are) L1 of the L time intervals... at least a first time interval of the R time interval(s) belongs to the target time interval set, the R low latency radio signal(s) comprises(comprise) a first low latency radio signal, a transmission power of the first low latency radio signal is a second power, the first power is used to determine the second power or the second power is used to determine the first power);
	
    PNG
    media_image1.png
    283
    502
    media_image1.png
    Greyscale

 
a physical layer channel format occupied by the first control information is the same as a physical layer channel format occupied by the second control information (¶0230 discloses that the first radio signal carries the first UCI (Uplink Control Information), the first low latency radio signal carries the low latency UCI (Uplink Control Information), the first UCI is transmitted by a physical layer data channel, the low latency UCI is transmitted by a physical layer control channel).

	Regarding claims 2 and 12, the cited reference Zhang discloses all limitations of claims 1 and 11 respectively. Zhang further discloses wherein the first transmitter transmits the second control information with the second power value in the second time window; when the first time window overlaps with the second time window (¶0073 discloses that a duration of the above operation “determining a first power, transmitting a first radio signal with a first power on a first carrier” and a duration of the above operation “determining R power value(s), transmitting the R low latency radio signal(s) with the R power value(s) on the second carrier respectively” are overlap in a time-domain where ¶0230 discloses that the first radio signal carries the first UCI (Uplink Control Information), the first low latency radio signal carries the low latency UCI (Uplink Control Information)), a difference between a first remaining power (¶0241 discloses that the first power is less than or equal to a difference between a third power and a second power where ¶0164 discloses that the third power is PRemain(j) (remaining power)); when the first time window does not overlap with the second time window, the second power value is unrelated to the first power value (¶0072 discloses that a starting time of the above operation “determining a first power, transmitting a first radio signal with a first power on a first carrier” occurs earlier than a starting time of the above operation “determining R power value(s), transmitting the R low latency radio signal(s) with the R power value(s) on the second carrier” which means the first power is determined first than the second power).

Regarding claims 3 and 8, the cited reference Zhang discloses all limitations of claims 1 and 7 respectively. Zhang further discloses wherein when the first time window overlaps with the second time window, the first transmitter drops transmitting second control information in the second time window, the second power value is 0 (Fig. 8  and ¶0015-¶0016 disclose the target time interval set is used to determine observation windows of the first power (first radio signal) and the R power value(s) (R low latency radio signal)… the first time interval is a time interval at which the second power takes effect… ¶0015 discloses that the R power value(s) is(are) equal to 0, the phrase that transmitting R radio signal(s) with R power value(s) on a second carrier means: dropping R low latency radio signal(s) transmission on a second carrier where ¶0230 low latency radio signal carries the low latency UCI (Uplink Control Information where fig. 8 discloses the overlap between first radio signal and R low latency radio signal ); 

    PNG
    media_image1.png
    283
    502
    media_image1.png
    Greyscale

when the first time window does not overlap with the second time window, the first transmitter transmits second control information with the second power value in the second time window, (¶0072 discloses that a starting time of the above operation “determining a first power, transmitting a first radio signal with a first power on a first carrier” occurs earlier than a starting time of the above operation “determining R power value(s), transmitting the R low latency radio signal(s) with the R power value(s) on the second carrier” which means the first power is determined first than the second power where ¶0230 discloses that the first radio signal carries the first UCI (Uplink Control Information), the first low latency radio signal carries the low latency UCI (Uplink Control Information)).

Regarding claims 6, 10, 16, and 20, the cited reference Zhang discloses all limitations of claims 1, 7, 11, and 17 respectively. Zhang further discloses wherein the first control information is used to determine whether the first radio signal is correctly decoded, the second control information is used to determine whether the second radio signal is correctly decoded (¶0226 discloses transmitting a first radio signal on a first carrier and transmitting R low latency radio signal(s) on a second carrier where ¶0230 low latency radio signal carries the low latency UCI (Uplink Control Information where fig. 8 discloses the overlap between first radio signal and R low latency radio signal and ¶0050 and ¶0058 discloses the first UCI/ low latency UCI comprises Hybrid Automatic Repeat request Acknowledgment (HARQ-ACK)  where ¶0051 discloses that the HARQ-ACK indicates whether a relevant TB is decoded correctly).

Regarding claim 7, the claim is drawn to a second node performing substantially the same features of the method of a first node of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 11, the claim is drawn to a method in a first node performing substantially the same features of the method of a first node of claim 1. Therefore the claim is subject to the same rejection as claim 1.

Regarding claim 13, the claim is drawn to a method in the first node performing substantially the same features of the method of the first node of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Regarding claim 17, the claim is drawn to a method in a second node performing substantially the same features of the method of a first node of claim 1. Therefore the claim is 


Regarding claim 18, the claim is drawn to a method in the first node performing substantially the same features of the method of the second node of claim 3. Therefore the claim is subject to the same rejection as claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN107666701A, the English version US20190159137 is being used for mapping the claims), in view of Ryu et al (EP3893563A1).

Regarding claims 5, 9, 15, and 19, the cited reference Zhang discloses all limitations of claims 1, 7, 11, and 17 respectively. Zhang further discloses wherein a physical layer channel format occupied by the first control information and a physical layer channel format occupied by the second control information (¶0041 discloses that a physical layer channel occupied by the first UCI is a physical layer control channel and ¶0062 further discloses that the low latency UCI are both transmitting on a first physical layer data channel). However, Zhang does not explicitly teach that the physical layer channel format is a Physical Sidelink Feedback Channels (PSFCHs).
In an analogous art Ryu teaches the physical layer channel format is a Physical Sidelink Feedback Channels (PSFCHs) (Page 13 lines 50-56 discloses that Physical layer channels transmitted through the sidelink may include a sidelink feedback channel (physical sidelink feedback channel, PSFCH)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ryu where a sidelink includes a physical sidelink feedback channel (PSFCH) providing HARQ-ACK information in response to a decoding outcome.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN107666701A, the English version US20190159137 is being used for mapping the claims), in view of Lee et al (US20180014262).

Regarding claims 4 and 14, the cited reference Zhang discloses all limitations of 

In an analogous art Lee teaches wherein the first transmitter transmits a target radio signal with a target power value in a target time window; the first radio signal and the second radio signal are transmitted in sidelink, while the target radio signal is transmitted in uplink; the first power value is relevant to whether the first time window overlaps with the target time window, the target power value is unrelated to the first power value (¶0319-¶0321 discloses that a UE determines TX power to be applied to a 1st SF of a 1st cell and a 2nd SF of a 2nd cell…The UE performs WAN transmission in the 1st SF and performs transmission based on a D2D operation in the 2nd SF…if the 1st SF and the 2nd SF partially overlap temporally, TX power for the WAN transmission at the 1st SF and transmission based on the D2D operation at the 2nd SF may be determined on the basis of maximum output power PCMAX determined for the 1st SF. That is, a WAN UL cell (or a subframe for transmitting a WAN UL signal) may be a reference for calculating PCMAX related to transmission based on a D2D operation and the WAN UL transmission).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Lee to apply power rules in order to manage the power of D2D operation (sidelink transmission) and WAN UL transmission to avoid surpassing the maximum power that can be supported by the terminal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462